Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION
Acknowledgment is made for the applicant’s response and amendment filed on 05/05/2020.  
Remarks
The claims are presented as follows:

Claims1, 8, 12 and 18 are amended.
Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Title:  The title of the application filed on 05/05/2020 has been accepted and entered.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over BAEK et al. Publication No. (US 2016/0227571 A1) in view of KAWAK et al. Publication No. (US 2018/0084432 A1).   

Regarding claim 1, BAEK teaches a method for data transmission, applied to a data sender (a method for transmitting a discovery reference signal (DRS) by a base station (LAA eNB) [0014] FIG.6), the method comprising: 
determining a target sending position based on channel detection results (a DRS may not be transmitted according to the LBT result at a time point for transmitting DRS at a transmission period [0130] FIG.9) of available sending positions within a set time window (the LAA eNB configure a DRS searching window using the DRS measurement timing configuration (DMTC), and when a channel is busy as the CCA result and a current time point (i.e., the time point at which the channel is busy after the CCA) is positioned in the search window, the LAA eNB select a new transmission time point in the search window [0134-137] FIG.9), wherein a length of the set time window is associated with a type of data to be transmitted (the DMTC may include at least one of a search window size, a direction, and the number of DRS opportunities within a search window. The search window size may refer to a size of an operating window for DRS transmission/reception and the direction may refer to a direction of a start point (DMTC periodicity offset) of a search window based on a DMTC periodicity [0137] FIG.9), the data transmitted can be signaling or signal periodically sent [0130-132], wherein the data to be transmitted comprises signaling or a signal that is periodically sent (the DRS for LAA cell search may be periodically transmitted (transmission of DRS with periodicity) [0011-113] FIG.9); and 
transmitting the data at the target sending position (the DRS is transmitted in the configured time window period indicated through physical layer signaling (LAA DCI or physical channel) using a cell of a licensed band [0130-132 FIG.10).
BAEK does not explicitly teach wherein the length of the set time window does not exceed a transmission period of the data to be transmitted, and wherein a length of a set time window for a first signal or signaling is longer than a length of a set time window for other signals or signaling, and the first signal or signaling has higher latency requirement than the other signals or signaling 
KAWAK teaches wherein the length of the set time window does not exceed a transmission period of the data to be transmitted (a Discovery Measurement Timing Configuration (DMTC) indicates a time window in which a user equipment expects to receive DRS [0089] FIG.8), and wherein a length of a set time window for a first signal or signaling is longer than a length of a set time window for other signals or signaling, and the first signal or signaling has higher latency requirement than the other signals or signaling (setting the DMTC period to 20 ms and the DMTC to 5 ms so that the DMTC always has two DRS transmission opportunities. That is, the DMTC may always have two LAA DRS occasions based on a time window of 5 ms (even if the subframe index increases). The example of the drawing is equally applied to the case where the DMTC period is {10 ms, 20 ms, 40 ms, 80 ms, 160 ms} [0170-171] the configuration of a subframe varies depending on whether DRS is Rel-12 DRS or LAA DRS. That is, the configuration of the RDS transmission subframe is changed according to the RDS type (i.e., Rel-12 RDS  or LAA RDS ) or the type  of the cell in which the RDS  is transmitted (i.e., LCell or UCell) [0161] FIG.13).
It would have been obvious to a person having ordinary skilled in the art at the time the invention was made to have modified BAEK by the teaching of KAWAK to have the length of the set time window not exceed a transmission period of the data to be sent through a length of a set time window with different latency requirement for each signal  in order to prevent the transmission of other base stations/user equipments/Wi-Fi devices based on LBT and configure the DRS of a minimum length and to provide the implementation reuse of existing CRS, PSS/SSS, and CSI-RS (KAWAK: [0151-152] [0161] FIG.19).

Regarding claim 2, BAEK teaches the method of claim 1, wherein the set time window is either set by a base station based on the type of the data to be transmitted or predetermined in a protocol (LAA eNB acquires an access right to a channel of an unlicensed band and then transmits a DRS (channel sensing based DRS transmission) by instructing the UE to measure configuration through RRC protocol [0109-110] FIG.11).  

Regarding claim 3, BAEK teaches the method of claim 1, further comprising: determining the available sending positions within the set time window based on either a set initial transmission position or a set rule (the eNB may transmit ‘activation MAC CE’ for activation of an LAA SCell in a subframe n to the UE based on rules of a carrier set configuration [0215-217] FIG.24).    

Regarding claim 4, BAEK teaches the method of claim 3, wherein the set initial transmission position or the set rule is either set by a base station or predetermined in a protocol (a state of the LAA UE for configuration of the LAA cell may be a state according to an operating procedure of a radio resource control (RRC) protocol [0097-101] FIG.10).

Regarding claim 5, BAEK teaches the method of claim 3, wherein when the data sender is User Equipment (UE), the method further comprises: receiving Radio Resource Control (RRC) signaling or Media Access Control (MAC) Control Element (CE) or physical-layer signaling from a base station; and determining the set time window and determining the set initial transmission position or the set rule based on the RRC signaling, or the MAC CE or the physical-layer signaling (a state of the LAA UE for configuration of the LAA cell may be a state according to an operating procedure of a radio resource control (RRC) protocol and a state according to activation of the LAA cell may be a state according to an operating procedure of a media access control (MAC) protocol, a LAA UE positioned in an activation state may provide a service using an LAA cell through a physical layer signal procedure [0097-101] FIG.10; an eNB may transmit ‘activation MAC CE’ for activation of an LAA SCell in a subframe n [0215] FIG.24).  

Regarding claim 6, BAEK teaches the method of claim 1, wherein determining the target sending position based on the channel detection results of the available sending positions within the set time window comprises: determining a first available sending position of which a channel detection result is an unoccupied state from the available sending positions within the set time window as the target sending position (An LAA cell managed in an unlicensed band is operated based on an LBT for pair coexistence with other unlicensed band devices [0207-209] FIG.22).  

Regarding claim 7, BAEK teaches the method of claim 1, further comprising: performing channel detection to at least one available sending position by applying a channel detection parameter respectively corresponding to the at least one available sending position to obtain a channel detection result respectively corresponding to the at least one available sending position (the LAA cell may perform measurement and sensing on a carrier frequency contained in the candidate carrier frequency list (S3202) and select an optimum carrier frequency based on the result of measurement and sensing [0285-286] FIG.32).

Regarding claims 8-11, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-7, where the difference used is the limitations were presented from a method applied to the “data receiver” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

Regarding claims 12-17, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-7, where the difference used is the limitations were presented from a “device” for the sending side with processors and storage medium storing instructions to perform the limitation (BAEK: FIG.51) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.  

Regarding claims 18-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-7, where the difference used is the limitations were presented from a “device” for the receiving side with processors and storage medium storing instructions to perform the limitation (BAEK: FIG.51) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 /ABDELNABI O MUSA/ Primary Examiner, Art Unit 2472